DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-6, 8, 10-15, 18-20, 22, 23, and 25-28 are pending in the application. 

Drawings
The corrected drawings of Figure 4 were received on May 16, 2022.  The drawings are acceptable.

Response to Arguments
Applicant’s arguments, filed May 16, 2022, with respect to rejection of claim 10 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, filed May 16, 2022, with respect to rejections of claims 1, 4, 8, 10, 11, 15, 18, 22, and 25 under 35 U.S.C. §102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 11, 15, 18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Park et al. (US 2020/0092044).
Regarding claims 1 and 8, Bergman discloses or suggests a method and an apparatus comprising:
a transmitter that transmits a control message including an indicator for indicating a feedback corresponding to a data transmission (see at least paragraphs 43-51, a DCI including HARQ-ACK feedback), where the indicator is determined based on at least one of a system bandwidth, a maximum bandwidth of the data transmission and a bit length of the indicator (see at least paragraphs 43-51, based on the configured maximum PUSCH channel bandwidth being 1.4 MHz and the system being bandwidth being 1.4 MHz, the number of unused values in resource block assignment field in the DCI is 11, where some of these at least 11 unused values are used to indicate HARQ-ACK feedback for up to 8 uplink HARQ processes).
Bergman does not explicitly disclose the indicator for indicating termination of a control channel monitoring, termination of a data transmission, or a combination thereof. However, Park, from the same or similar fields of endeavor, discloses or suggests feedback information for indicating termination of a control channel monitoring, termination of a data transmission, or a combination thereof (see at least paragraphs 179-192, the eNB may transmit HARQ-ACK information for a plurality of HARQ process numbers and, when N HARQ processes are repeatedly transmitted at the same time on UL, if the eNB has already detected M(≤N) HARQ processes as ACK, the UE may terminate the UL transmissions of the M HARQ processes by one (M)PDCCH monitoring and the UE may further terminate the ACK/NACK monitoring or (M)PDCCH monitoring for the M HARQ processes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Park in to the invention of Bergman in order to indicate early termination of UL data transmission.
Regarding claim 10, Bergman discloses or suggests the indicator further indicates a feedback corresponding to the data transmission, the feedback corresponding to the data transmission comprises acknowledgement in response to the data transmission being correctly decoded or negative acknowledgement in response to the data transmission not being correctly decoded (see at least paragraphs 43-51, HARQ-ACK feedback); and
regarding claims 4 and 11, the indicator is one or more of unused states of the resource block assignment field of the control message (see at least paragraphs 43-51, unused bit combination in a resource block assignment field of the DCI).
Regarding claims 15 and 22, Bergman discloses or suggests a method and an apparatus comprising:
a receiver that receives a control message including an indicator for indicating a feedback corresponding to a data transmission (see at least paragraphs 43-51, a DCI including HARQ-ACK feedback), where the indicator is determined based on at least one of a system bandwidth, a maximum bandwidth of the data transmission and a bit length of the indicator (see at least paragraphs 43-51, based on the configured maximum PUSCH channel bandwidth being 1.4 MHz and the system being bandwidth being 1.4 MHz, the number of unused values in resource block assignment field in the DCI is 11, where some of these at least 11 unused values are used to indicate HARQ-ACK feedback for up to 8 uplink HARQ processes).
Bergman does not explicitly disclose the indicator for indicating termination of a control channel monitoring, termination of a data transmission, or a combination thereof. However, Park, from the same or similar fields of endeavor, discloses or suggests feedback information for indicating termination of a control channel monitoring, termination of a data transmission, or a combination thereof (see at least paragraphs 179-192, the eNB may transmit HARQ-ACK information for a plurality of HARQ process numbers and, when N HARQ processes are repeatedly transmitted at the same time on UL, if the eNB has already detected M(≤N) HARQ processes as ACK, the UE may terminate the UL transmissions of the M HARQ processes by one (M)PDCCH monitoring and the UE may further terminate the ACK/NACK monitoring or (M)PDCCH monitoring for the M HARQ processes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Park in to the invention of Bergman in order to indicate early termination of UL data transmission.
Regarding claims 18 and 25, Bergman discloses or suggests that the indicator is one or more of unused states of the resource block assignment field of the control message (see at least paragraphs 43-51, unused bit combination in a resource block assignment field of the DCI).

Claims 5, 6, 12-14, 19, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Park et al. (US 2020/0092044), and further in view of Ye et al. (US 2020/0092858).
Regarding claims 5, 6, 12-14, 19, 20, and 26-28, Bergman discloses that the length of the indicator is predetermined (see at least paragraphs 43-51, a resource block assignment field in the DCI includes 5 bits for a system bandwidth of 1.4 MHz, where at least unused 11 values are used to indicate HARQ-ACK feedback) but Bergman, as modified by Park, does not explicitly disclose the indicator is a binary value with all “1” or the indicator is a binary value with a pattern of “x0” or “x00” in which “x” is all 1.
Ye, from the same or similar fields of endeavor, discloses or suggests the indicator is a binary value with all “1” or the indicator is a binary value with a pattern of “x0” or “x00” in which “x” is all 1 (see at least paragraphs 119-124, the resource block assignment field may be set to all ‘1’s or ‘11110’ or ‘1110’, where the default values are merely examples and other values may be used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the binary value of Bergman, as modified by Park, with the binary value as taught by Ye because one of ordinary skill in the art would have been able to carry out such a substitution and the results were reasonably predictable. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Park et al. (US 2020/0092044), and further in view of Li et al. (US 2020/0120581).
Regarding claim 23, Bergman, as modified by Park, discloses all of the subject matter of the claimed invention except the maximum bandwidth of the data transmission is configured by a higher layer signaling.
Li, from the same or similar fields of endeavor, discloses or suggests the maximum bandwidth of the data transmission is configured by a higher layer signaling (see at least paragraph 3, notifying maximum bandwidth via higher layer signaling).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Li in to the invention of Bergman, as modified by Park, in order to improve the bandwidth utilization of the communication system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        06/22/2022